DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “23” [Fig. 1]; “6” [Fig. 3]; “100” [Fig. 5].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "04" and "12" have both been used to designate the middle reinforcing member [see Fig. 5-10].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “22”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 16-18, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7,
Lines 2-4 recite “the flange comprise a horizontal flange horizontally bent rearwards by a top end of the front side plates of the upper vertical beam” which renders the claim indefinite because there is insufficient antecedent basis for claim limitations “the flange” and “the upper vertical beam”.  This can be corrected, for example, by an amendment instead reciting “the flanges comprise a horizontal flange horizontally bent rearwards by a top end of the front side plates of the upper vertical beams”.
Line 9 recites “preferably,” which renders the claim indefinite because it is unclear if the subsequent claim limitations are positively recited features required by the claim.  This can be corrected by an amendment deleting the word “preferably”.
Regarding claim 16,
Line 13 recites the limitation “the vertical beam”.  There is insufficient antecedent basis for this limitation in the claim. 
Line 13 recites the limitation “the one side of the mounting portion”.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 17,
Line 5 recites the limitation “the vertical beam”.  There is insufficient antecedent basis for this limitation in the claim. 
Line 6 recites the limitation “the suction surface”.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 27,
Line 5 recites the limitation “the three bottom supports”.  There is insufficient antecedent basis for this limitation in the claim. 
Lines 7 and 9 recites the limitation “the connecting piece”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2018/0187361 to Son et al. (hereafter “Son”).
Regarding claim 1,
Son discloses a frame (220) of a clothing treating device (10) [Fig. 2; ¶0166], wherein the clothing treating device comprises a first clothing treating drum (410) and a second clothing treating drum (330) which are arranged in longitudinal order [Fig. 3-4; ¶0194, ¶0184], wherein 
the frame (220) comprises a lower frame configured to place the second clothing treating drum (330), 
an upper frame extending upwards is mounted on a top of the lower frame and configured to place the first clothing treating drum (410) [see Fig. 2-4; ¶0167].  
Regarding claim 2,
	Son discloses the frame of the clothing treating device according to claim 1, wherein 
the lower frame comprises a base (210) placed horizontally, and the base is square, 
four corners of the base are provided with vertical beams (221, 222) extending vertically upwards, and
adjacent vertical beams on a left side and adjacent vertical beams on a right side are fixedly connected respectively via a reinforcing member (223, 224) to enclose a frame structure for mounting the second clothing treating drum [Fig. 2; ¶0167-¶0168]. 
Regarding claim 3,
	Son discloses the frame of the clothing treating device according to claim 2, wherein 
the upper frame comprises two upper vertical beams (225, 226) extending vertically upwards arranged at a left end and a right end near a front side of the frame, 
lower ends of the two upper vertical beams are both fixedly connected with the lower frame, and 
tops of the two upper vertical beams are respectively connected with upper reinforcing members (227, 228) extending rearwards of the frame [Fig. 2; ¶0170, ¶0172].  
Regarding claim 4,
Son discloses the frame of the clothing treating device according to claim 3, wherein 
the lower ends of the upper vertical beams (225, 226) of the upper frame are fixedly connected with the middle reinforcing members (223, 224) of the lower frame [Fig. 2; ¶0170]. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102605586A to Hu et al. (hereafter “Hu”, machine translation provided for citation).
Regarding claim 1,
Hu discloses a frame (11) of a clothing treating device, wherein the clothing treating device comprises a first clothing treating drum and a second clothing treating drum which are arranged in longitudinal order, wherein 
the frame (11) comprises a lower frame (at washing machine 1) configured to place the second clothing treating drum, 
an upper frame (at dryer 2) extending upwards is mounted on a top of the lower frame and configured to place the first clothing treating drum [Fig. 1; ¶0023].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102605586A to Hu et al. (hereafter “Hu”, machine translation provided for citation) in view of US Pub. 2017/0342649 to You et al. (hereafter “You”).
Regarding claim 11,
Hu discloses a clothing treating device, the frame (11) according to claim 1 and a mounting platform (5) mounted on the frame, wherein the upper frame comprises a dryer (2) [Fig. 1; ¶0014, ¶0023], but does explicitly teach a heat pump system comprising a compressor and a cooling fan in the claimed configuration.  However it is well known in the art to use such a heat pump system in clothing treating devices in order to dry clothes; for example, You discloses a heat pump system comprising a compressor (1) and a cooling fan (6), wherein the compressor is mounted on a mounting platform (41), and the cooling fan is fixed on a frame (4) and arranged corresponding to the compressor [Fig. 1; ¶0029, ¶0031].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Hu such that the dryer (2) is provided with a heat pump including a compressor and a cooling fan, as taught by You, wherein the compressor is mounted on the mounting platform (5) and the cooling fan is fixed on the frame (11) and arranged corresponding to the compressor, in order to predictably dry clothes and make the structure compact [You: ¶0031].
Regarding claim 12,
Hu in view of You discloses a clothing treating device according to claim 11, wherein in said modified device of Hu in view of You the frame comprises a lateral frame for fixing a side plate of the clothing treating device, and the cooling fan is fixed on the lateral frame.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102605586A to Hu et al. (hereafter “Hu”, machine translation provided for citation) in view of US Pub. 2017/0342649 to You et al. (hereafter “You”) as applied to claim 12 above, and further in view of US Pub. 2018/0187361 to Son et al. (hereafter “Son”).
Regarding claim 13,
Hu in view of You discloses a clothing treating device according to claim 12, wherein You discloses that the cooling fan (6) is fixed on a reinforcing member (at lateral side of 4) of the lateral frame [Fig. 1; ¶0031], but does not explicitly teach that the lateral frame comprises two vertical beams as claimed.  However it is well known to provide a plurality of vertical beams extending vertically from the bottom surface of a clothing treating device to form the frame of a cabinet; for example, Son discloses a clothing treating device comprising four vertical beams (221, 222) extending vertically from the corners of a bottom surface (210) of the clothing treating device to form the frame of a cabinet [Fig. 2; ¶0167].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Hu in view of You such that the frame (11) comprise four vertical beams, as taught by Son, extending upwards from corners of the bottom surface (5) of the dryer (2) to form the frame of the dryer cabinet [Son: ¶0167].

Allowable Subject Matter
Claims 6, 21-22, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8, 16-18, and 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 6-8,
Son discloses the frame according to claim 3, but does not teach or suggest the configuration of upper vertical beams, flanges, and upper reinforcing members as specifically defined in claim 6.  Upon a comprehensive search no available prior art was able to teach or suggest, singly or in combination, all features of claim 6.  For at least the above reasons claim 6 (and therefore claims 7-8 depending therefrom) contain allowable subject matter.
Regarding claims 16-18,
Hu in view of You and Son discloses the clothing treating device according to claim 13, but does not teach that a middle portion of the mounting platform is protruded towards the first clothing treating drum to form a collision avoiding portion for avoiding collision with the second clothing treating drum, as defined by the specific configuration of claim 16.  Upon a comprehensive search no available prior art was able to teach or suggest, singly or in combination, all features of claim 16.  For at least the above reasons claim 16 (and therefore claims 17-18 depending therefrom) contain allowable subject matter.
Regarding claims 21-22 and 24-28,
Hu discloses a clothing treating device, comprising the frame according to claim 1 and a first clothing treating drum and a second clothing treating drum mounted respectively in the frame, and a mounting platform (5) [Fig. 1; ¶0014, ¶0023].  You discloses a heat pump system comprising a compressor (1) and a cooling fan (6), wherein the compressor is mounted on a mounting platform (41), and the cooling fan is fixed on a frame (4) and arranged corresponding to the compressor [Fig. 1; ¶0029, ¶0031].  However, neither Hu nor You teach or suggest that the mounting platform comprises a collision avoiding portion partially protruding and a mounting portion in a planar arrangement, as defined by the specific configuration of claim 21.  Upon a comprehensive search no available prior art was able to teach or suggest, singly or in combination, all features of claim 21.  For at least the above reasons claim 21 (and therefore claims 22, 24-28 depending therefrom) contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711